Name: Commission Regulation (EEC) No 587/89 of 7 March 1989 suspending the standing invitation to tender for the refund for export of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 89 Official Journal of the European Communities No L 64/5 COMMISSION REGULATION (EEC) No 587/89 of 7 March 1989 suspending the standing invitation to tender for the refund for export of common wheat HAS ADOPTED THIS REGULATION : Article 1 The tender under Regulation (EEC) No 2470/88 is hereby suspended form 9 March until 5 April 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Article 16 (6) thereof, Whereas it is convenient to suspend the tender under Commission Regulation (EEC) No 2470/88 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 March 1989. For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 281 , 1 . 11 , 1975, p. 1 . 0 OJ No L 20, 25. 1 . 1989, p . 16. 0 OJ No L 213, 6. 8 . 1988, p. 7 .